Title: To Alexander Hamilton from John Wilcocks, 5 March 1786
From: Wilcocks, John
To: Hamilton, Alexander



Alexander Hamilton Esqr.
Sir
Philada. March 5. 1786

I have your favor of the 1st. handed me by Mr. Chaloner. As you have not full & clear information of what has pass’d between Mr. Church, Mr. Moses, Mr. Wadsworth & Myself with Respect to our Company Ships I shall briefly state the Matter. The first mentioned Gentleman was here I think in July with information from Mr: Moses that he was ⅛ concerned & that I would make Him acquainted with all their Business which I explicitly opened to him, & his view with me was that I should become a Purchaser, give him some certain Sum & take upon me all their Voyages & Negotiations. From the diffused & uncertain state of their Funds I totally declined this. He did not in any wise Instruct or leave me a Line of Directions Respecting them. Mr. Moses & Mr. Low also were fully acquainted of every possible means being taken to effect a sale of the Tartar & that it could not be done here; she was sent abroad limitted (as was then thought & in proportion to her Outfit) low, all the freight to be had taken for her, & Owners interested in her Cargo as light as possible. In one particular Negotiation I offered her much lower than Mr. Low affixed her Value in his Correspondence with me on the Subject of her Sale, but she was of a war Construction & unsuitable to every kind of Commerce, therefore all Endeavors were in vain & as impossibilities were not to be expected no alternative was left but such as took place. To acquaint me at this day that what was transacted in August & September last year & then pass’d to account is to be considered as mine is untimely & no Correspondence between Parties will warrant it, and with Regard to Mr. Wadsworth declaration against Adventures they will be found likewise untimely. As to the St. Anne of which my last was the Subject as she was under Charter on her present Voyage near fifteen Days previous to the above mentioned Gentleman’s arrival here & of course the conversation to which you allude, probably this is different from the Representation you may have had of this Business. I shall spare you the trouble of being more minute & pledge Myself that on an investigation I shall be found right. I find it lately determined Mr. Church has ⅛ Interest in this Connexion but at times it has been strongly asserted to the contrary. I shall be sorry he is detained in it against his & your Inclination & shall assist Mr. Chaloner who you have appointed to sell the Vessels to effect it observing that one eighth of a moiety of the St. Anne’s Cargo must be disposed of with that Vessel & this I expect he will accomplish without delay that my proceedings may be on certainty & to prevent detention to the Vessel in Port for want of the concurrence of ⅛ Interest to the prejudice perhaps of the Others concerned. The best prospects have always been adopted for the owners Interest of those Vessels, the utmost done to get Rid of them both here & abroad (as ’twas my earnest desire to part with them) & that no alteration may hereafter take place I depend on Mr. Chaloners fulfiling your Directions speedily or concurring with me for the Employment of the Two Brothers & for which half a freight is offered to two Ports but the Owners depended on to supply the other half. I have made an offer to Mr. Chaloner which he will communicate, requesting your speedy answer. Respectfully   I am   Sir   Your most Obed Servt.
John Wilcocks.
